Case 1:19-cv-01649-PKC-ST Document 28 Filed 10/31/19 Page 1 of 1 PageID #: 150
                   LEE LITIGATION GROUP, PLLC
                             143 W. 24th Street, eighth Floor
                                     New York, NY 10011
                                       Tel: 212-465-1180
                                       Fax: 212-465-1181
                                 info@leelitigation.com

WRITER’S DIRECT:       212-465-1188
                       cklee@leelitigation.com

                                                                                   October 31, 2019
Via ECF
The Honorable Steven Tiscione, U.S.M.J.
United States District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:   Francisco v. NY Tex Care, Inc., et al.
                       Case No. 19-cv-1649

Dear Judge Tiscione:

        We represent Plaintiff in the above referenced matter. Previously, Plaintiff has submitted a
pre-motion letter to this Court requesting leave to file a motion for conditional collective
certification (Dkt. No. 17), and a letter motion to compel discovery (Dkt. No. 24). On August 22,
2019, Plaintiff's request for leave to file for conditional collective certification was denied without
prejudice to renew if mediation was unsuccessful. (Dkt. No. 21).

        On October 21, 2019, Plaintiff’s motion to compel class discovery was denied because the
parties were directed to “complete mediation before any class discovery.” (Dkt. No. 27). The court-
ordered mediation on October 28, 2019 was unsuccessful at reaching a settlement on this case.
Accordingly, Plaintiff requests that the prior motion for leave to file a motion for conditional
collective certification, and the prior motion to compel class discovery, both be renewed.

       We thank the Court for its consideration of this matter.

Respectfully submitted,

/s/ C.K. Lee__
C.K. Lee, Esq.

cc:    Defendants’ counsel via ECF
